 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:18-MJ-0181-CKD
12                               Plaintiff,            RELEASE ORDER
13                         v.
14   LATRYELL JAMES CALDWELL,
     ISMAEL CALDWELL,
15   SOMPHONG XAI VONGSUWAN, and
     TONY THATSANA,
16
                                 Defendants.
17

18                                                  ORDER
19          By separate Order entered this date, the Court has granted the government’s motion to dismiss
20 the complaint and directed the Clerk of the Court to close this case. Accordingly, defendants Latryell

21 Caldwell, Somphong Xai Vongsuwan, and Tony Thatsana, should be ordered released from custody.

22          Good cause appearing, IT IS ORDERED that LATRYELL JAMES CALDWELL, SOMPHONG
23 XAI VONGSUWAN, and TONY THATSANA be released from federal custody in the above-captioned

24 case immediately.

25 Dated: October 5, 2018

26

27

28
     Certified copy to U.S. Marshals Service
      RELEASE ORDER                                    1
